DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18, last sentence recites “the stenosed site S”. It would be clearer if this limitation is amended to read “the stenosed site”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)91) as being anticipated by Zeroni et al. (US 2012/0109171).

Referring to claim 1, Zeroni discloses a medical device (Figs. 1-16) for transporting an object that exists in a body lumen, the medical device comprising: 
an elongated member 3 (Figs. 2-3 and paragraph [0030] and [0032]) having a lumen extending in an axial direction; 
an insertion member 6 (Figs. 2-3 and paragraphs [0030] and [0032]) inserted in the lumen of the elongated member on a distal side of the lumen; and 
a breaking member 29 or 30 (Figs. 3, 6, 7 and 12. Paragraphs [0039] and [0040]) fixed on an inner surface of the elongated member 3 such that a gap is formed between the insertion member 6 and the breaking member 29 or 30 in the lumen of the elongated member on the distal side, and wherein the breaking member 6 exerts a shearing force to the object by rotating relative to the insertion member while the object is between the insertion member and the breaking member (para [0040]: “Shears 28, and helical ribs 29 and 30 may direct tissue towards the proximal opening 9 and also break down clots that may have formed or larger portions of tissue material collected.”)

Referring to claim 2, Zeroni discloses the medical device according to claim 1, wherein a distal portion of the breaking member 29 or 30 is bent in a predetermined direction (in paragraph [0040] Zeroni discloses breaking member 29 or 30 are helical ribs. Thus, the distal portion of helical ribs 29 or 30 is bent in a predetermined direction). 

Referring to claim 3, Zeroni discloses the medical device according to claim 1, wherein a distal end of the distal portion of the breaking member tapers to a point (Fig. 6 shows the end of the helical ribs has points). 

Referring to claim 4, Zeroni discloses the medical device according to claim 1, wherein the breaking member is a helically extending plate-shaped member (Fig. 7). 

Referring to claim 5, Zeroni discloses the medical device according to claim 1, wherein the distal portion of the breaking member has a cross-sectional shape that is non-circular (Figs. 6-7 shows helical ribs 29 and 30 has a rectangular cross-sectional shape). 

Referring to claim 7, Zeroni discloses the medical device according to claim 1, wherein the breaking member extends over a predetermined range from a distal side of the lumen to a proximal side of the lumen (para [0040]: “In another embodiment as shown in FIG. 7, outer cutter drive shaft 3b has helical rib 30 which is continuous and follows a helical winding pattern for at least a portion or all of the outer drive shaft.”)

Referring to claim 8, Zeroni discloses the medical device according to claim 1, further comprising: a rotating body (cutting element 4, Fig. 2-3 and para [0030]) that rotates along with rotation of the elongated member 3 on a distal portion of the elongated member; the insertion member 6 being configured in a non-rotational state such that the insertion member 6 does not rotate in conjunction with the rotation of the The handle will include one or more levers or switches to control the motors. In one embodiment both cutters drivers would be switched on together, rotating in opposite directions. Alternatively, each driver may have a control switch so that each may be energized independently of the other. Thus it is possible to rotate either cutter independently of the other and potentially with different speed or rotational direction.” (emphasis added)); and the breaking member 29 or 30 is fixed to the elongated member 3 and/or the rotating body, and the breaking member 29 or 30 is configured to rotate along with the rotation of the elongated member 3. 

Referring to claim 9, Zeroni discloses the medical device according to claim 8, wherein the rotating body 4 has a cutting unit configured to apply a cutting force with rotation of the rotating body (para [0035]: “Cutting element 4 includes a distal cutting edge 22 positioned at a radially outer circumferential edge of distal cutting element 4.”)

Referring to claim 10, Zeroni discloses the medical device according to claim 1, wherein a distal portion of the insertion member is a plate-shaped member (Fig. 12 shows a distal portion of cutter drive shaft 6, which has been interpreted as insertion member, has plate-shaped member 38. Para [0047]: “inner cutter drive shaft 6 has helical windings 38”). 

Referring to claim 12, Zeroni discloses the medical device according to claim 1, wherein a cross-sectional shape of the insertion member along a direction orthogonal to 

Referring to claim 17, Zeroni discloses a method for exerting a shearing force to an object from a stenosed site in a body lumen, the method comprising: 
inserting a medical device (Fig. 1 and para [0012]) into the body lumen, the medical device including an elongated member 3 (Figs. 2-3. See the rejection of claim 1 above) having a lumen extending in an axial direction, an insertion member 6 inserted in the lumen of the elongated member on a distal side of the lumen, and a breaking member fixed (helical ribs 29 or 30 as shown in Figs. 6-7. See the rejection of claim 1 above) on an inner surface of the elongated member such that a gap is formed between the insertion member and the breaking member in the lumen of the elongated member on the distal side (Fig. 3); and 
exerting a shearing force to the object by rotating the breaking member relative to the insertion member while the object is in the gap between the insertion member and the breaking member in the lumen of the elongated member on the distal side (para [0034]: “The handle will include one or more levers or switches to control the motors. In one embodiment both cutters drivers would be switched on together, rotating in opposite directions. Alternatively, each driver may have a control switch so that each may be energized independently of the other. Thus it is possible to rotate either cutter independently of the other and potentially with different speed or rotational direction.” Para [0049]) 

Referring to claim 20, Zeroni discloses the method according to claim 17, further comprising: transporting the object, which is broken and/or severed in a state of being sandwiched in the gap between the insertion member and the breaking member to a proximal side of the elongated member via a plurality of gaps formed between the insertion member 6 and the breaking member 29 or 30 (para [0046] and claim 8).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeroni in view of To et al. (US 2008/0045986).

Referring to claim 6, Zeroni discloses the medical device according to claim 5, but fails to disclose the distal portion of the breaking member has a convex shape toward a center side of a rotational direction of the breaking member rather than a circumferential direction side along the rotational direction. However, in the same field of endeavor, which is a medical device for transporting an object that exists in a body lumen, To discloses the breaking member 118 (Figs. 8A-8B and para [0096]-[0097]) has a convex shape of plate-shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have performed routine experimentation with the shape of the helical rib 29 or 30 of Zeroni for shearing and transporting material depending upon a particular application or a combination of applications.

Allowable Subject Matter
Claims 11, 13 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 allowed.
Referring to claim 14, there is no art of record alone or in combination that teaches of a medical device for transporting an object that exists in a body lumen that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of an insertion member partially inserted in the lumen of the elongated member on a distal side of the lumen, the insertion member being configured in a non-rotational state such that the insertion member does not rotate in conjunction with the rotation of the elongated member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771